DUNN, J.
Appellant filed an information in the district court of Bannock county charging respondent, who was a *378justice of the peace of Soda Springs precinct, with failure to perform certain official duties. On the trial of the case the court made findings of fact contrary to the allegations of the information and entered a judgment of dismissal from which appeal was taken.
Counsel for respondent has moved to dismiss the appeal for the reason that the term of office of respondent has expired and that respondent is now dead.
By the death of respondent the action against him abates, since the cause of action is one that does not survive. (C. S. 6652.)
The appeal is dismissed, with eosts to respondent.
Rice, C. J., and Budge, McCarthy and Lee, JJ., concur.